In the
                              Court of Appeals
                      Second Appellate District of Texas
                               at Fort Worth
                                No. 02-21-00356-CV

IN RE J.D., Relator                       §   Original Proceeding

                                          §   323rd District Court of Tarrant County, Texas

                                          §   Trial Court No. 323-116115-21

                                          §   November 12, 2021

                                          §   Memorandum Opinion by Justice Wallach

                                   JUDGMENT

      This court has considered relator’s petition for writ of habeas corpus and holds

that the petition should be granted. Accordingly, we conditionally grant the petition

for writ of habeas corpus, direct the trial court to vacate the September 27, 2021

contempt order, and order Relator J.D. discharged from any further confinement

under that order.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach